Citation Nr: 0913006	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right ear hearing loss, and, if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for a right foot 
disability, including toes.  

3.  Entitlement to a compensable evaluation for high 
frequency sensorineural hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 
1998.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in May 2005, and a substantive appeal was received 
in July 2005.  

The issue of a compensable evaluation for high frequency 
sensorineural hearing loss of the left ear is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision in April 1999 denied 
entitlement to service connection for right ear hearing loss.

2.  In August 2004, the Veteran filed a request to reopen his 
claim of service connection for right ear hearing loss. 

3.  Additional evidence received since the April 1999 RO 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

4.  The Veteran's current right ear hearing loss disability 
is causally related to his active duty service.

5.  Any current right foot disability, including the toes of 
the right foot, was not manifested during the Veteran's 
active duty service and is otherwise not causally related to 
such service.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
April 1999 denial, and the claim of entitlement to service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).  

4.  A right foot disability, including toes, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2004.  Additionally, in August 2007, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

Despite any defect in the notice provided to the Veteran 
regarding new and material evidence, the case was 
subsequently reopened; thus, any defect in this regard 
results in harmless error.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to a right foot disability, including toes, so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the Veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of a 
right foot disability, including toes, in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disability, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2008) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

The evidence of record contains the Veteran's service 
treatment records and post-service private medical records.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

New and Material Evidence Criteria & Analysis

In an April 1999 decision, the RO denied service connection 
for right ear hearing loss.  The basis of the denial was no 
showing of right ear hearing loss disability.  A notice of 
disagreement was not received within the subsequent one-year 
period and that decision is now final.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

By rating decision in April 1999, the RO denied service 
connection for right ear hearing loss.  The Veteran did not 
file an appeal; thus, the RO decision is final.  38 U.S.C.A. 
§ 7105.  In August 2004, the Veteran filed a claim to reopen 
the previously denied claim of entitlement to service 
connection for right ear hearing loss.  The evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the issuance of the RO decision in 
April 1999.  

Even though it is evident that the RO reopened this claim, 
the Board must still make a preliminary determination in this 
regard.  In essence, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received, regardless of the RO's 
determination as to whether new and material evidence was 
received to reopen the claim.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995).  In this case, the Board reopens the claim, as 
noted below; however, since the RO has already had an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim of service connection for 
right ear hearing loss, based on the evidence in its 
entirety, a decision by the Board on the merits of the 
Veteran's claim of entitlement to service connection for 
right ear hearing loss at this juncture is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

At the time of the April 1999 decision, the Veteran's service 
treatment records were on file.  Based on the record at that 
time, the RO denied service connection based on a finding 
that there was no evidence of right ear hearing loss 
disability related to the Veteran's service.  

Evidence received since the April 1999 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, private medical records and VA examination 
reports reflect that the Veteran has right ear hearing loss.  
The new evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108. 

Service Connection Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Right Ear Hearing Loss

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Moreover, it is noted that, clinically, the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In the present case, the Veteran contends to have been 
exposed to loud noise from artillery, jet aircraft and trains 
during active service.  He noted at an April 2007 VA 
examination that he also engaged in recreational shooting 
with ear protection worn prior to, and following, service.   

A service Report of Medical Examination dated in April 1994 
reflects that the Veteran's ears were clinically evaluated as 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
10
5

Although the date is obscured, it appears that the Veteran 
took another audiometric test in June 1994, when he obtained 
the following scores:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
15
15

The Veteran took another audiometric test in January 1998, 
when he obtained the following scores:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
20

A service Report of Medical Examination dated in January 1998 
for separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
20

Thus, as indicated above, some degradation in right ear 
auditory acuity was shown to have incurred in service, 
especially at the 4000 hertz level.  

On VA audiological examination in April 2005, a 40 decibel 
reading was noted at the 3000 hertz level, with a 30 decibel 
reading at the 4000 hertz level.  VA audiological testing in 
April 2007 showed the same readings for the right ear.  Under 
38 C.F.R. § 3.385, there is therefore medical evidence of 
current right ear hearing loss disability.  

In reviewing the inservice test results, the Board believes 
it significant that there is some showing of an increase in 
threshold levels at certain frequencies, although the 
Veteran's right ear did not meet the definition of hearing 
loss disability during service as is defined by regulation.  

However, the lack of any evidence that the veteran exhibited 
hearing loss during service is not fatal to his claim.  The 
laws and regulations do not require in service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The April 2005 and April 2007 VA examiners have offered 
opinions that the right ear hearing loss is less likely 
related to service.  An August 2005 opinion from Dr. D.M.C. 
is that it is more likely as not that the right ear hearing 
loss is due to noise exposure during service.  With regard to 
noise exposure, the Veteran had reported that he had a 
military assignment for at least some period which placed him 
on or under a flight are.  He has also claimed noise exposure 
to weapons during service.  

The evidence as to the right ear issue is certainly not 
compelling.  However, the showing of some gradual loss of 
right ear hearing acuity during service together with the 
opinion of Dr. D.M.D. appear to balance against the two 
negative VA opinions.  Under the facts of this case the Board 
finds that the evidence is at least in equipoise as to the 
etiology of the right ear hearing loss.  Accordingly, service 
connection for right ear hearing loss is warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Right Foot

Analysis

Service treatment records do not document any complaints of, 
or treatment for, any right foot disability, to include the 
toes.  Significantly, at the time of separation examination 
in January 1998, the Veteran expressly denied foot trouble of 
any sort.  This suggests that he did not believe he had any 
right foot disorder at that time.  Moreover, the Veteran's 
feet were clinically evaluated as normal at that time, 
demonstrating that a trained medical examiner was of the 
opinion that there was no foot disorder present at that time.  

There is also a complete lack of any medical records showing 
complaints or treatment for a right foot problem after 
service.  The Veteran has otherwise not identified or 
submitted any medical evidence which reflects current right 
foot disability.  

Assuming for the sake of argument that the Veteran does have 
current right foot disability to include the toes, the lack 
of any evidence of manifestations during service or for a 
number of years thereafter argues against a finding of a 
nexus to service.  The Veteran has offered no support for 
this claim, and the preponderance of the evidence of record 
is against a finding of service connection for right foot 
disability, to include the toes of the right foot.  


ORDER

The claim of service connection for right ear hearing loss is 
reopened, and service connection for right ear hearing loss 
is warranted.  To this extent, the appeal is granted.  

Service connection for a right foot disability, to include 
the toes, is not warranted.  To this extent, the appeal is 
denied.


REMAND

In light of the grant of service connection for right ear 
hearing loss where service connection for left ear hearing 
loss has already been established, it will not be necessary 
for the RO to rating the bilateral hearing loss. 

Moreover, the Veteran's representative stated in March 2009 
that the Veteran's service-connected left ear hearing loss 
has worsened since his last VA examination in April 2007.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, on remand, the RO/AMC 
should schedule the Veteran for an updated VA examination.

At this point the Board also recognizes a recent judicial 
holding to the effect that that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Accordingly, and because the Veteran's claim is 
being remanded for additional development, on remand, the RO 
should provide the Veteran with updated VCAA notice which 
complies with Vazquez-Flores.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, provide the 
Veteran VCAA notice which satisfies the 
requirements of the Court's holding in 
Vazquez-Flores.  A copy of the notice 
letter must be included in the claims file.

2.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
current severity of the Veteran's bilateral 
hearing loss.  The claims file must be made 
available to the examiner for review.  All 
examination findings should be reported to 
allow for application of VA rating 
criteria.  

3.  The RO should then review the expanded 
record and determine the proper rating for 
the Veteran's bilateral hearing loss.  The 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review of the 
rating issue.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


